Citation Nr: 0704306	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  05-07 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected status post anterior cruciate ligament 
reconstruction of the left knee (left knee disability), 
currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for a back disability, 
claimed as secondary to the service-connected left knee 
disability.

3.  Entitlement to service connection for a right ankle 
disability, claimed as secondary to the service-connected 
left knee disability.

4.  Entitlement to service connection for a left ankle 
disability, claimed as secondary to the service-connected 
status left knee disability.

5.  Entitlement to service connection for a right foot 
disability, claimed as secondary to the service-connected 
status left knee disability.

6.  Entitlement to service connection for a left foot 
disability, claimed as secondary to the left knee disability.

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island.  

Procedural history

The veteran served on active duty in the United States Army 
from October 1985 to December 1988.

Service connection was granted for a left knee disability in 
a January 1989 rating decision.  A 20 percent disability 
rating was awarded in a September 2000 rating action.

This case concerns the above-referenced June 2002 rating 
decision, in which the RO continued the veteran's service-
connected left knee disability at 20 percent disabling.  Also 
denied in the June 2002 rating decisions were secondary 
service connection claims for low back, right ankle, 
bilateral foot and left ankle disabilities.  The veteran 
filed a notice of disagreement.  He requested review by a 
decision review officer (DRO), to whom he presented personal 
testimony at the RO in November 2004.  The DRO conducted a de 
novo review of the claims and confirmed the RO's findings in 
a January 2005 statement of the case (SOC).  
The appeal was perfected with the submission of the veteran's 
substantive appeal (VA Form 9) in March 2005.

The veteran presented personal testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing 
which was conducted at the Providence RO in April 2006.  The 
transcript of the hearing is associated with the veteran's 
claims folder.

Remanded issue

The issue of entitlement to secondary service connection for 
a left foot disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the VA 
Appeals Management Resource Center (AMC) in Washington, DC.

Issues not on appeal

In January 2005, the DRO assigned a separate 10 percent 
disability rating for scarring associated with the veteran's 
service-connected left knee disability.  Additionally, an 
April 2006 rating decision denied entitlement to service 
connection for a right knee disability.  To the Board's 
knowledge, the veteran has not disagreed with those decisions 
and they are therefore not in appellate status.  See Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 
U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].


FINDINGS OF FACT

1.  The medical and other evidence of record indicates that 
the veteran's service-connected left knee disability is 
manifested by pain and stiffness which causes difficulty with 
ambulation.

2.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
service-connected left knee disability and his currently 
diagnosed degenerative joint disease of the lumbar spine.

3.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
service-connected left knee disability and his currently 
diagnosed degenerative joint disease of the right ankle.

4.  The competent medical evidence of record does not 
indicate that a medical nexus exists between the veteran's 
service-connected left knee disability and his currently 
diagnosed degenerative joint disease of the left ankle.

5.  The competent medical evidence of record does not support 
a finding that a current right foot disorder exists.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for the service-connected left knee disability are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5258 (2006).

2.  Degenerative joint disease of the lumbar spine is not 
proximately due to nor is the result of the veteran's 
service-connected left knee disability.  38 C.F.R. §3.310 
(2006).

3.  Degenerative joint disease of the right ankle is not 
proximately due to nor is the result of the veteran's 
service-connected left knee disability.  38 C.F.R. §3.310 
(2006).

4.  Degenerative joint disease of the left ankle is not 
proximately due to nor is the result of the veteran's 
service-connected left knee disability.  38 C.F.R. §3.310 
(2006).

5.  A right foot disorder is not proximately due to nor is 
the result of the veteran's service-connected left knee 
disability.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on five of the issues on appeal.

[As detailed in the Introduction, the remaining issue on 
appeal, entitlement to secondary service connection for a 
left foot disability, is being remanded for additional 
development.]

The Veterans Claims Assistance Act of 2000 (The VCAA)

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to all of the issues on appeal.  The 
Board observes that the veteran was informed of the relevant 
law and regulations pertaining to his increased rating claim 
in a letter from the RO dated March 27, 2006.  With respect 
to the veteran's secondary service connection claims, the 
veteran was informed of the relevant law and regulations 
pertaining to these claims in a letter from the RO dated 
October 1, 2003 including the necessity of evidence of "a 
relationship between your claimed condition and your service-
connected condition."

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claims and advised of the 
provisions relating to the VCAA in the above-referenced 
October 2003 letter along with an additional letter dated 
from the RO dated March 8, 2001.  Specifically, the veteran 
was advised in the October 2003 VCAA letter that VA is 
responsible for obtaining relevant records from any Federal 
agency, including records kept by VA treatment centers and 
the military.  

The October 2003 VCAA letter specifically indicated that the 
veteran's service medical records had been obtained, and both 
the March 2001 and October 2003 letters indicated that 
outpatient treatment records from the VA Medical Center in 
Providence were associated with the claims folder.  With 
respect to private treatment records, the October 2003 letter 
informed the veteran that VA would make reasonable efforts to 
obtain relevant records not held by any Federal agency.  
Included with both the March 2001 and October 2003 letters 
were copies of VA Form 21-4142, Authorization and Consent to 
Release Information, and the veteran was asked in the letters 
to complete this release so that VA could obtain private 
records on his behalf.  The October 2003 letter further 
emphasized: "You must give us enough information about your 
records so that we can request them from the person or agency 
that has them.  If the holder of the records declines to give 
us the records or asks for a fee to provide them, we'll 
notify you of the problem.  It's your responsibility to make 
sure we receive all requested records that aren't in the 
possession of a Federal department or agency" [Emphasis in 
original].  

The veteran was also advised in the March 2001 letter that VA 
medical examinations would be scheduled if necessary to make 
a decision on his claims.  Finally, both letters noted that 
the veteran was unrepresented and provided information about 
Veterans Service Organizations (VSOs) that could assist him 
with his claims.

The Board notes that the March 2001 and October 2003 VCAA 
letters specifically requested of the veteran: "Tell us 
about any additional information or evidence that you want us 
to try to get for you.  Send us the evidence we need as soon 
as possible."  This request complies with the requirements 
of 38 C.F.R. § 3.159 (b) in that it informed the veteran that 
he could submit or identify evidence other than what was 
specifically requested by the RO.  

The veteran was not provided complete notice of the VCAA 
prior to the initial adjudication of his claims in June 2002.  
The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  Crucially, the 
veteran was provided with VCAA notice through the October 
2003 VCAA letter, and his claims were readjudicated in the 
January 2005 SOC, after he was provided with the opportunity 
to submit evidence and argument in support of his claims and 
to respond to the VA notice.  Thus, any VCAA notice 
deficiency has been rectified, and there is no prejudice to 
the veteran in proceeding to consider his claims on the 
merits.  The veteran has pointed to no prejudice resulting 
from the timing of the VCAA notice.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

The veteran was provided specific notice of the Dingess 
decision in the above-referenced letter from the RO dated 
March 27, 2006 which detailed the evidence considered in 
determining a disability rating, including "nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment."  The veteran was also advised in the letter as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

With respect to the veteran's increased rating claim, element 
(1) is not in dispute, and elements (2) and (3) are 
irrelevant, as service connection has already been granted 
for the claim.  Elements (4) and (5) are rendered moot via 
the RO's denial of an increased disability rating for the 
veteran's service-connected knee disability In other words, 
any lack advisement as to those two elements is meaningless, 
because a disability rating and effective date were not 
assigned. 

With respect to the secondary service connection claims, 
element (1), veteran status, is not at issue.  Moreover, 
elements (4) and (5), degree of disability and effective 
date, are rendered moot via the RO's denial of secondary 
service connection.  In other words, any lack advisement as 
to those two elements is meaningless, because a disability 
rating and effective date were not assigned.  His claims of 
entitlement to service connection were denied based on 
elements (2), existence of a disability and (3), connection 
between the veteran's service-connected disability and the 
claimed disabilities.  As explained above, he has received 
proper VCAA notice as to his obligations, and those of VA, 
with respect to those crucial elements.  Because as discussed 
below the Board is denying the veteran's claims, elements 
(4) and (5) remain moot.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.  The veteran 
testified during his April 2006 Travel Board hearing that he 
received all treatment at the VAMC in Providence, and did not 
indicate that he had any additional evidence to submit.  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the appellant].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

In the instant case, the Board finds that reasonable efforts 
have been made to assist the veteran in obtaining evidence 
necessary to substantiate his claims, and that there is no 
reasonable possibility that further assistance would aid in 
substantiating them.  
In particular, the RO has obtained reports of VA treatment of 
the veteran, which will be discussed further below.  
Additionally, the veteran was afforded VA examinations in 
August 2001, April 2002 and December 2004.  The reports of 
these examinations reflect that the examiners reviewed the 
veteran's past medical history, recorded his current 
complaints, conducted appropriate physical examinations and 
rendered appropriate diagnoses and opinions.  

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the VCAA and that no further actions 
need be undertaken on the veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  As 
noted in the Introduction, he presented personal testimony to 
the undersigned Veterans Law Judge at a Travel Board hearing 
conducted at the Providence RO in April 2006.

Accordingly, the Board will proceed to a decision as to five 
of the issues on appeal.  As noted in the Introduction, the 
remaining issue is being remanded to the AMC for additional 
development.
	
1.  Entitlement to an increased disability rating for 
service-connected status post anterior cruciate ligament 
reconstruction of the left knee, currently evaluated as 20 
percent disabling.

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

The veteran's service-connected left knee disability is 
currently evaluated 
20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5258.

Diagnostic Code 5258 provides a 20 percent disability range 
for cartilage, semilunar, dislocated, with frequent episodes 
of "locking," pain, and effusion into the joint.  Twenty 
percent is the only disability rating available under this 
code.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2006).

Analysis

Assignment of diagnostic code

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran's left knee disorder is currently rated under 38 
C.F.R. § 4.71a, Diagnostic Code 5258 [cartilage, semilunar, 
dislocated] (2006).  It appears that Diagnostic Code 5258 was 
applied by the RO to the veteran's service-connected left 
knee disability due to the fact that the veteran tore the 
cartilage in his left knee when he was initially injured in 
service.  

The Board realizes that the veteran only evidences one of the 
three symptoms noted under Diagnostic Code 5258.  The 
December 2004 VA examiner specifically found no evidence of 
joint effusion in the left knee, and the veteran himself has 
denied any episodes of "locking" of the left knee during 
that examination and during his personal hearing.  See the 
April 2006 hearing transcript, page 6.  However, the veteran 
does evidence dislocation of cartilage in his knee, and his 
complaint of pain is synonymous with Diagnostic Code 5258.    

Although the RO applied Diagnostic Code 5257, involving 
instability of the knee joint, in the past, the December 2004 
VA examiner specifically found no evidence of subluxation, 
and the April 2002 VA examiner found no evidence of any type 
of left knee instability.  Accordingly application of 
Diagnostic Code 5257 is not appropriate.  

Accordingly, the Board will continue to employ Diagnostic 
Code 5258 to the veteran's service-connected left knee 
disability.  The veteran has not suggested the use of another 
diagnostic code for his claim.  

Schedular rating

The veteran is in receipt for the maximum rating for his left 
knee disability under the applicable diagnostic code, 
Diagnostic Code 5258.  

DeLuca considerations

The Court, in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that VA's review of a service-connected musculoskeletal 
disability must include an assessment of the functional 
impairment caused by that disability.  See 38 C.F.R. §§ 4.40, 
4.45 (2006).  However, the Court has held that where a 
diagnostic code is not predicated on a limited range of 
motion alone, such as with Diagnostic Code 5258, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  See 
Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).

Extraschedular rating consideration

The RO has not at any time adjudicated the matter of the 
veteran's entitlement to an extraschedular rating, and the 
veteran has never raised the matter himself.  Moreover, the 
veteran has not identified any factors which may be 
considered to be exceptional or unusual.  Accordingly, the 
matter of the veteran's potential entitlement to an 
extraschedular rating will not be considered by the Board.  
See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) [the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance]; see also Bernard v. Brown, 
4 Vet. App. 384 (1993).

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected left knee disability.  The 
benefit sought on appeal is accordingly denied.  


2.  Entitlement to service connection for a back disability, 
claimed as secondary to the service-connected left knee 
disability.

3.  Entitlement to service connection for a right ankle 
disability, claimed as secondary to the service-connected 
left knee disability.

4.  Entitlement to service connection for a left ankle 
disability, claimed as secondary to the service-connected 
left knee disability.

5.  Entitlement to service connection for a right foot 
disability, claimed as secondary to the service-connected 
left knee disability.

Relevant law and regulations

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2006); 
see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  

Service connection also presupposes a diagnosis of a current 
disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  A 
"current disability" means a disability shown by competent 
medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 
268 (1997).  

Analysis

With respect to Wallin element (1), medical evidence of a 
current disability, competent diagnoses of degenerative joint 
disease of the lumbar spine, right ankle and left ankle are 
of record.  Accordingly, Wallin element (1) is satisfied for 
these three claims.  

With respect to Wallin element (1) and the veteran's right 
foot claim, there is no medical evidence that supports a 
conclusion that a right foot disability is currently present.  
In particular, X-rays taken during the August 2001 VA 
examination were negative for any right foot disability.  No 
right foot disability has in fact been diagnosed.  The 
veteran's claim fails on that basis.

In the absence of any currently diagnosed right foot 
disability, service connection may not be granted.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection 
cannot be granted if the claimed disability does not exist].  
Accordingly, Wallin element (1) has not been met for the 
right foot claim, and the claim fails on this basis alone.

The veteran has not provided competent medical evidence of a 
right foot disability.  See 38 U.S.C.A. § 5107(a) [it is the 
claimant's responsibility to support a claim for VA 
benefits].  

To the extent that the veteran himself contends that he has a 
right foot disability, it is now well-established that lay 
persons without medical training, such as the veteran, are 
not competent to comment on medical matters such as 
diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992) see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Accordingly, the 
veteran's own statements offered in support of his right foot 
claim are not competent medical evidence and do not serve to 
establish the existence of a current disability.  

With respect to Wallin element (2), a service-connected 
disability, the veteran is currently service-connected for 
status post anterior cruciate ligament reconstruction of the 
left knee, as well as a surgical scar.  Wallin element (2) is 
accordingly satisfied for all claims. 

With respect to crucial Wallin element (3), the question 
presented, i.e. the relationship, if any, between the 
veteran's claimed disability and his service-connected left 
knee disability, is essentially medical in nature.  The Board 
is prohibited from exercising its own independent judgment to 
resolve medical questions.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  

There is no opinion of record concerning the veteran's right 
foot.  However, in light of the fact that there is no 
competent medical evidence of a right foot disability, such 
would be an impossibility.

There is an opinion of record with respect to the back and 
bilateral ankle claims.  The August 2001 VA examiner found 
that the veteran's degenerative joint disease of the back, 
right ankle and left ankle is "not related to the 
significant knee injury."  There is no competent medical 
evidence to the contrary.  

The veteran has been accorded ample opportunity to secure and 
present medical nexus evidence in his favor.  He has not done 
so.  See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].  

To the extent that the veteran himself believes that there is 
a medical nexus between her current back, bilateral ankle and 
right foot problems and his service-connected left knee 
disability, it is now well established that lay persons 
without medical training, such as the veteran, are not 
competent to comment on medical matters such as cause of a 
disability.  See Espiritu, supra.     

Accordingly, Wallin element (3) has not been met, and the 
veteran's back and bilateral ankle claims fail on this basis.


Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claims of entitlement to service connection for 
low back, bilateral ankle and right foot disabilities on a 
secondary basis.  The benefits sought on appeal are 
accordingly denied.

ORDER

Entitlement to a disability rating in excess of 20 percent 
for the veteran's service-connected left knee disability is 
denied.

Entitlement to service connection for a back disability, 
claimed as secondary to service-connected status post 
anterior cruciate ligament reconstruction of the left knee, 
is denied.

Entitlement to service connection for a right ankle 
disability, claimed as secondary to service-connected status 
post anterior cruciate ligament reconstruction of the left 
knee, is denied.

Entitlement to service connection for a left ankle 
disability, claimed as secondary to service-connected status 
post anterior cruciate ligament reconstruction of the left 
knee, is denied.

Entitlement to service connection for a right foot 
disability, claimed as secondary to service-connected status 
post anterior cruciate ligament reconstruction of the left 
knee, is denied.

REMAND

6.  Entitlement to service connection for a left foot 
disability, claimed as secondary to the service-connected 
left knee disability.

As already detailed in the decision above, in order to 
establish service connection for a claimed disability on a 
secondary basis, there must be (1) medical evidence of a 
current disability; (2) a service-connected disability; and 
(3) medical evidence of a nexus between the service-connected 
disease or injury and the current disability.  See Wallin, 
supra. 

With respect to this claim, elements (1) and (2) have 
arguably been met.  A review of the record reveals diagnosis 
of a current disability, namely a calcaneal spur of the left 
foot during the August 2001 VA examination.  Additionally, as 
already noted the veteran is service-connected for status 
post anterior cruciate ligament reconstruction of the left 
knee.

Under these circumstances, the Board believes that a nexus 
opinion must be obtained which addresses the question of 
whether the veteran's left foot calcaneal spur is due to the 
veteran's service-connected left knee disability.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).

Accordingly, this issue is remanded to Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should arrange for a physician 
with appropriate expertise to review the 
veteran's VA claims folder and provide 
an opinion, with supporting rationale, 
as to whether the calcaneal spur of the 
left foot is related to the veteran's 
service-connected left knee disability.  
If the reviewing physician determines 
that physical examination and/or 
diagnostic testing of the veteran are 
necessary, such should be scheduled.  
A report should be prepared and 
associated with the veteran's VA claims 
folder.

2.  Thereafter, the veteran's claim of 
entitlement to secondary service-
connected for a left foot disorder 
should be readjudicated.  If the benefit 
sought on appeal remains denied, the 
veteran and should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


